DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to an amendment filed 4/5/2022. As directed by the amendment, no claims were amended, claims 1-25 were previously cancelled, and no new claims added. Thus, claims 26-45 are presently pending in this application
Claims 26-45 are allowed based on the Examiner’s amendments below. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in a telephone interview with Michael Piscitelli on 5/6/2022. 

The application has been amended as follows:

26.	(Currently Amended)  An inhaler for delivering medication to a user, the inhaler comprising:
	a metering system configured to meter a dose of medication from a medication reservoir;
	an electronics module comprising a controller and a switch, wherein the switch is configured to, when actuated, cause the electronics module to change between power states;
a slider configured to engage the switch to cause the electronics module to change between the power states while the slider is in contact with the metering system, and wherein the slider is configured to separate from the metering system after causing the electronics module to change between the power states; and
a slider spring position on a surface of the slider, wherein the slider spring is configured to apply a force on the slider to cause an arm of the slider to press the switch and cause the electronics module to change between power states as the metering system moves to meter the dose of the medication from the medication reservoir. 

35.	(Currently Amended)  The inhaler of claim 33, wherein the top cap further comprises a slider guide that is configured to receive the 
wherein the slider defines a stopper that is configured to engage a stopper on the slider guide so that the slider is retained within the slider guide when the mouthpiece cover is moved into the open position such that the such that the slider is no longer in contact with the metering system.

36.	(Currently Amended)  An inhaler for delivering medication to a user, the inhaler comprising:
	a main housing comprising a mouthpiece and a yoke;
	an electronics module comprising a controller and a switch, wherein the switch is configured to, when actuated, cause the electronics module to change between power states;
a slider configured to actuate the switch to cause the electronics module to change between the power states while the slider is in contact with the yoke, and configured to separate from the yoke after the electronics module changes between the power states; and
a slider spring position on a surface of the slider, wherein the slider spring is configured to apply a force on the slider to cause an arm of the slider to press the switch and cause the electronics module to change between power states as the yoke moves downward.

42.	(Currently Amended)  The inhaler of claim 38, wherein the top cap further comprises a slider guide that is configured to receive the slider spring and the slider, and wherein the slider spring is configured to bias a distal end of the slider to the yoke when the mouthpiece cover is in the closed position.

45.	(Currently Amended)  An inhaler for delivering medication to a user, the inhaler comprising:
	a metering system configured to meter a dose of medication from a medication reservoir;
an electronics module comprising a controller and a switch, wherein the switch is configured to, when actuated, cause the electronics module to change between power states;
a mouthpiece cover configured to move between a closed position where the mouthpiece is covered and an open position where the mouthpiece is exposed, wherein the mouthpiece cover is configured to cause the metering system to meter the dose of medication from the medication reservoir when the mouthpiece cover is moved from the closed position to the open position;
a slider configured to be in contact with the metering system when the mouthpiece cover is in the closed position, and configured to be separate from the metering system when the mouthpiece cover is in the open position; and
a slider spring position on a surface of the slider, wherein the slider spring is configured to apply a force on the slider to cause an arm of the slider to press the switch and cause the electronics module to change between power states as the metering system moves to meter the dose of the medication from the medication reservoir.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art of record Dalvi (2015/0099726), Morrison (2016/0339190) and Genova (2008/0178872) do not specifically disclose the claimed apparatus as presented in the claims 26-45. 
Regarding claim 26, Dalvi discloses an inhaler (10, fig. 1, paragraph 0075) for delivering medication to a user (see abstract), the inhaler comprising: a metering system (68, 78, 42, 72, 66, 74, 40, 69, 16, fig. 2, paragraphs 0097-0098) configured to meter a dose of medication from a medication reservoir (reservoir comprising 48, 46, 42, 50, 114, see fig. 7, paragraph 0077); and the metering system comprises spring (69, fig. 2), a yoke and bellows that moves up and down (see yoke 66 and bellows 40, fig. 2, paragraphs 0077 and 0097-0099).
Morrison teaches an inhaler (inhaler shown in figs. 10A, 10B, and 10C, see paragraphs 0107-0110) comprising a yoke-bellows (1090 and 1091 and associate components that are connected to the mouthpiece), an electronics module (associated electronic component 1050 and switch 1095) comprising a controller (associated sensors and PCB 1050, paragraph 0108, fig. 10A-10C, paragraph 0034 discloses pressure sensor and or transmitter is mounted on PCB) and a switch (1095, figs. 10A-10C, paragraph 0108), wherein the switch is configured to, when actuated, cause the electronics module to change between power states (paragraphs 0108-0110, Morrison discloses that head of the spring arm 1092 cause switch 1095 to close which keeps PCB 1050 in sleep mode); and a slider (1092, figs. 10A-10C, paragraphs 0108-0110) configured to engage the switch to cause the electronics module to change between the power states while the slider is in contact with the yoke-bellows, and wherein the slider is configured to separate from the yoke-bellows after causing the electronics module to change between the power states (see figs. 10A-10C, paragraphs 0108-0110, Morrison discloses that the PCB 1050 goes into sleep mode when the switch 1095 is actuated as shown in fig. 10A, and in fig. 10A, the slider 1092 is in contact with the yoke-bellows, and after the contact, the slider is configured to separate from the yoke-bellows).
However, both Dalvi and Morrison fail to disclose a slider spring position on a surface of the slider, wherein the slider spring is configured to apply a force on the slider to cause an arm of the slider to press the switch and cause the electronics module to change between power states as the yoke moves downward. Therefore, to modify Dalvi and Morrison to arrive at the claimed invention would be based upon improper hindsight reasoning. 
Genova discloses an inhaler (100, see figs. 1-9, paragraph 0024) for delivering medication to a user (see abstract, paragraph 0008), the inhaler comprising: a metering system (138 where spring 134 rest on, plus 136, 140, and 128, fig. 4, paragraphs 0028-0029) configured to meter a dose of medication from a medication reservoir (124, fig. 4, paragraph 0026); an electronics module (142, 126, 132, 106, 104, 130, fig. 4, paragraphs 0024 and 0028-0029) comprising a controller (126, fig. 4, paragraph 0024) and a switch (142, fig. 4, paragraph 0028), wherein the switch is configured to, when actuated, cause the electronics module to change between power states (see paragraph 0034, Genova discloses that the release of the cocking switch 142 signals the computer 126 to change from a sleep-mode to an on-mode, and the switch is a normally closed switch therefore, when the switch is depressed again, the power mode would be switched, Genova further discloses in paragraph 0040 that the depression of the cocking switch can be used to return the computer 126 to a sleep mode); and a slider (rod 160 having head 162, see fig. 5, paragraph 0034), but fails to disclose that the slider is configured to engage the switch to cause the electronics module to change between the power states while the slider is in contact with the metering system, and wherein the slider is configured to separate from the metering system after causing the electronics module to change between the power states, and a slider spring position on a surface of the slider, wherein the slider spring is configured to apply a force on the slider to cause an arm of the slider to press the switch and cause the electronics module to change between power states as the yoke moves downward.
Regarding claim 36, Dalvi discloses an inhaler (10, fig. 1, paragraph 0075) for delivering medication to a user (see abstract), the inhaler comprising: a main housing (18 and metering system (138 where spring 134 rest on, plus 136, 140, and 128, fig. 4, paragraphs 0028-0029) and associate structures being stated as part of the main housing from this point on, fig. 1, paragraph 0075) comprising a mouthpiece (24, fig. 9, and paragraph 0075) and a yoke (66, fig. 2, paragraph 0097).
Morrison teaches an inhaler (inhaler shown in figs. 10A, 10B, and 10C, see paragraphs 0107-0110) comprising a yoke (1090 and 1091), an electronics module (associated electronic component 1050 and switch 1095) comprising a controller (associated sensors and PCB 1050, paragraph 0108, fig. 10A-10C, paragraph 0034 discloses pressure sensor and or transmitter is mounted on PCB) and a switch (1095, figs. 10A-10C, paragraph 0108), wherein the switch is configured to, when actuated, cause the electronics module to change between power states (paragraphs 0108-0110, Morrison discloses that head of the spring arm 1092 cause switch 1095 to close which keeps PCB 1050 in sleep mode); and a slider (1092, figs. 10A-10C, paragraphs 0108-0110) configured to engage the switch to cause the electronics module to change between the power states while the slider is in contact with yoke, and wherein the slider is configured to separate from the yoke after causing the electronics module to change between the power states (see figs. 10A-10C, paragraphs 0108-0110, Morrison discloses that the PCB 1050 goes into sleep mode when the switch 1095 is actuated as shown in fig. 10A, and in fig. 10A, the slider 1092 is in contact with the yoke-bellows, and after the contact, the slider is configured to separate from the yoke-bellows).
However, Dalvi and Morrison fail to disclose a slider spring position on a surface of the slider, wherein the slider spring is configured to apply a force on the slider to cause an arm of the slider to press the switch and cause the electronics module to change between power states as the yoke moves downward. Therefore, to modify Dalvi and Morrison to arrive at the claimed invention would be based upon improper hindsight reasoning.
Genova discloses an inhaler (100, see figs. 1-9, paragraph 0024) for delivering medication to a user (see abstract, paragraph 0008), the inhaler comprising: a main housing (114 and 116, fig. 4) comprising a mouthpiece (112, fig. 4, paragraph 0025) and a yoke (138 and 136, fig. 4, paragraph 0029); an electronics module (142, 126, 132, 106, 104, 130, fig. 4, paragraphs 0024 and 0028-0029) comprising a controller (126, fig. 4, paragraph 0024) and a switch (142, fig. 4, paragraph 0028), wherein the switch is configured to, when actuated, cause the electronics module to change between power states (see paragraph 0034, Genova discloses that the release of the cocking switch 142 signals the computer 126 to change from a sleep-mode to an on-mode, and the switch is a normally closed switch therefore, when the switch is depressed again, the power mode would be switched, Genova further discloses in paragraph 0040 that the depression of the cocking switch can be used to return the computer 126 to a sleep mode); and a slider (rod 160 having head 162, see fig. 5, paragraph 0034), but fails to disclose that the slider is configured to actuate the switch to cause the electronics module to change between the power states while the slider is in contact with the yoke, and configured to separate from the yoke after the electronics module changes between the power states, and wherein the slider is configured to separate from the yoke after causing the electronics module to change between the power states, and a slider spring position on a surface of the slider, wherein the slider spring is configured to apply a force on the slider to cause an arm of the slider to press the switch and cause the electronics module to change between power states as the yoke moves downward.
Regarding claim 45, Dalvi discloses an inhaler (10, fig. 1, paragraph 0075) for delivering medication to a user (see abstract), the inhaler comprising: a metering system (68, 78, 42, 72, 66, 74, 40, 69, 16, fig. 2, paragraphs 0097-0098) configured to meter a dose of medication from a medication reservoir (reservoir comprising 48, 46, 42, 50, 114, see fig. 7, paragraph 0077); a mouthpiece cover (28 of Dalvi, see fig. 9 and paragraph 0075) configured to move between a closed position where the mouthpiece is covered and an open position where the mouthpiece is exposed (see paragraphs 0075, 0100, 0109 and 0111-0112 of Dalvi), wherein the mouthpiece cover is configured to cause the metering system to meter the dose of medication form the medication reservoir when the mouthpiece cover is moved from the closed position to the open position (see paragraph 0112 of Dalvi), and the metering system comprises spring (69, fig. 2), a yoke and bellows that moves up and down (see yoke 66 and bellows 40, fig. 2, paragraphs 0077 and 0097-0099).
Morrison teaches an inhaler (inhaler shown in figs. 10A, 10B, and 10C, see paragraphs 0107-0110) comprising a yoke-bellows (1090 and 1091 and associate components that are connected to the mouthpiece), an electronics module (associated electronic component 1050 and switch 1095) comprising a controller (associated sensors and PCB 1050, paragraph 0108, fig. 10A-10C, paragraph 0034 discloses pressure sensor and or transmitter is mounted on PCB) and a switch (1095, figs. 10A-10C, paragraph 0108), wherein the switch is configured to, when actuated, cause the electronics module to change between power states (paragraphs 0108-0110, Morrison discloses that head of the spring arm 1092 cause switch 1095 to close which keeps PCB 1050 in sleep mode); and a slider (1092, figs. 10A-10C, paragraphs 0108-0110) configured to engage the switch to cause the electronics module to change between the power states while the slider is in contact with the yoke-bellows, and wherein the slider is configured to separate from the yoke-bellows after causing the electronics module to change between the power states (see figs. 10A-10C, paragraphs 0108-0110, Morrison discloses that the PCB 1050 goes into sleep mode when the switch 1095 is actuated as shown in fig. 10A, and in fig. 10A, the slider 1092 is in contact with the yoke-bellows, and after the contact, the slider is configured to separate from the yoke-bellows).
However, Dalvi and Morrison fail to disclose a slider spring position on a surface of the slider, wherein the slider spring is configured to apply a force on the slider to cause an arm of the slider to press the switch and cause the electronics module to change between power states as the metering system moves to meter the dose of the medication from the medication reservoir. Therefore, to modify Dalvi and Morrison to arrive at the claimed invention would be based upon improper hindsight reasoning.
Genova discloses an inhaler (100, see figs. 1-9, paragraph 0024) for delivering medication to a user (see abstract, paragraph 0008), the inhaler comprising:Page 6 of 8DOCKET NO.: TEVAFRZ063-AA-USPATENT Application No.: Not Yet AssignedPreliminary Amendment - First Action Not Yet Receiveda metering system (138 where spring 134 rest on, plus 136, 140, and 128, fig. 4, paragraphs 0028-0029) configured to meter a dose of medication from a medication reservoir (124, fig. 4, paragraph 0026); a mouthpiece cover (110, fig. 5, paragraph 0027) configured to move between a closed position where the mouthpiece is covered and an open position where the mouthpiece is exposed (see figs. 4-9), wherein the mouthpiece cover is configured to cause the metering system to meter the dose of medication from the medication reservoir when the mouthpiece cover is moved from the closed position to the open position (see paragraph 0009, Genova discloses that the inhaler comprises a dose selection device is used with a metered dose inhaler that enables a user to dial in the appropriate dose and thereafter initiate release of the medicament, and further discloses in paragraphs 0028-0038, in order for the canister 124 to release a dose of medicament, the user would need to inhaler through the mouthpiece, and to do so, the mouthpiece cover 110 must be uncovered to expose the mouthpiece, therefore the mouthpiece cover is configured to move between a closed position and an open position, and the mouthpiece cover is configured to cause the metering system to meter the dose of medication from the medication reservoir when the mouthpiece cover is moved from the closed position to the open position, since by opening the mouthpiece, the rod 160 caused the metering system to be in the ready mode as shown in fig. 6, wherein the term “when” is interpreted as a time period when the mouthpiece opened till the end of a dosing due to a user’s inhalation); and a slider (rod 160 having head 162, see fig. 5, paragraph 0034), but fails to disclose that the slider is configured to be in contact with the metering system when the mouthpiece cover is in the closed position, and configured to be separate from the metering system when the mouthpiece cover is in the open position, and a slider spring position on a surface of the slider, wherein the slider spring is configured to apply a force on the slider to cause an arm of the slider to press the switch and cause the electronics module to change between power states as the metering system moves to meter the dose of the medication from the medication reservoir.
Therefore, claims 26-45 have been found allowable since any conclusion of obviousness would be based upon improper hindsight reasoning, using knowledge gleaned only from the applicant's disclosure.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance". 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Deaton (2008/0173301) is cited to show an inhaler comprising an inhaler and a switch. 
Genova (2006/0254581) is cited to show an inhaler having an electronics module. 
Wu (2011/0265788) is cited to show an electronics module for a metered dose inhaler. 
Cottenden (2019/0001085) is cited to show an inhaler comprising a switch and a counter. 
Jones (7,418,961) is cited to show an inhaler comprising a switch and a counter. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TU A VO whose telephone number is (571)270-1045.  The examiner can normally be reached on M-F from 9:30 AM to 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on (571)272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TU A VO/Primary Examiner, Art Unit 3785